Citation Nr: 9913654	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-09 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Evaluation of service-connected tendinitis of the left 
knee, rated as noncompensably disabling.

4.  Evaluation of service-connected right knee disorder, 
rated as noncompensably disabling.

5.  Evaluation of service-connected right ankle sprain, rated 
as noncompensably disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
RO that denied claims of entitlement to service connection 
for a low back disorder and a neck disorder.  The RO also 
granted claims of entitlement to service connection for 
tendinitis of the left knee, a right knee disorder, and right 
ankle sprain.  Noncompensable ratings for each disorder were 
assigned effective from the day following the veteran's 
separation from active military duty.  The Board notes that 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) recently held that an appeal from an 
original rating does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized these issues on 
appeal as evaluations of an original award.

Additionally, another issue developed for appellate review 
was a claim of entitlement to a compensable rating based on 
the disabling effect of multiple noncompensable service-
connected disabilities.  38 C.F.R. § 3.324 (1998).  In light 
of the order of the Board set forth below, granting a 10 
percent evaluation for right ankle sprain, the veteran's 
claim of entitlement to benefits under 38 C.F.R. § 3.324 is 
rendered moot.  A 10 percent evaluation available under 
38 C.F.R. § 3.324 cannot be assigned in combination with any 
other rating.  Id.  

(The issues of entitlement to service connection for low back 
and neck disorders, and evaluations of service-connected 
tendinitis of the left knee and a right knee disorder will be 
addressed in the REMAND that follows the decision below).


FINDING OF FACT

The veteran's right ankle disability is manifested by 
stiffness and aching with prolonged standing which, when 
considered in conjunction with the loss of 15 degrees of 
plantar flexion, equates to moderate loss of ankle motion, 
but no more.


CONCLUSION OF LAW

A 10 percent rating for the service-connected right ankle 
sprain is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records show that he sprained 
his right ankle in December 1988, and subsequently was 
treated for complaints of right ankle pain and swelling.  

At a March 1998 VA examination, the veteran complained of 
right ankle soreness.  The examiner noted that the veteran 
ordinarily had no symptoms except when standing or running 
for a good while.  It was noted that he might experience 
stiffness or some aching after standing.  The right ankle did 
not usually swell and had not been tender.  Examination 
revealed that there was no evidence of tenderness, swelling, 
heat, or palpable crepitation.  He had full strength.  Range 
of motion was dorsiflexion to 20 degrees and plantar flexion 
to 30 degrees.  X-rays of the right ankle revealed a small 
accessory ossification center adjacent to the medial 
malleolus.  No significant bone or joint abnormality was 
identified.  Chronic right ankle sprain was diagnosed.

At a hearing before the undersigned in February 1999, the 
veteran testified that his ankle was really sore when he 
first woke up each morning.  He also testified that his ankle 
improved as the day wore on, but that he experienced slight 
pain.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1998).  In cases where the original rating assigned 
is appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson, supra.

The veteran's right ankle disability is currently rated as 
noncompensably disabling under Diagnostic Code 5271, which 
pertains to limitation of motion of the ankle.  A 10 percent 
evaluation is assigned for moderate limitation of motion.  
Diagnostic Code 5271.  A 20 percent evaluation is assigned 
for marked limitation of motion.  Id.  A 20 percent 
evaluation may also be assigned where the ankle is ankylosed 
in plantar flexion less than 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.  (Full range of motion of the ankle is 
from 0 degrees to 20 degrees in dorsiflexion, and from 
0 degrees to 45 degrees in plantar flexion.  38 C.F.R. 
§ 4.71, Plate II (1998).)

Considering the extent of the impairment shown in light of 
the applicable rating criteria, the Board concludes that a 
10 percent rating is warranted for right ankle sprain under 
Diagnostic Code 5271.  Limitation of plantar flexion to 
30 degrees, shown on VA examination in March 1998, when 
considered in conjunction with the problems experienced by 
the veteran on prolonged use, approximates "moderate" 
limitation of motion.  38 C.F.R. § 4.71, Plate II.  There is 
no evidence showing that dorsiflexion was worse than 
10 degrees or plantar flexion was worse than 30 degrees.  
This is significant because, as noted above, a 20 percent 
evaluation is not assignable until limitation of motion is 
"marked." Code 5271.  The term "marked" is not defined by 
regulation, but a review of the entire regulatory scheme for 
rating the ankle suggests that the problems experienced by 
the veteran are not of the degree contemplated by a 20 
percent rating.  For instance, a 20 percent rating is not 
warranted unless there is ankylosis of the subastragalar or 
tarsal joint in a poor weight-bearing position, 38 C.F.R. § 
4.71a, Diagnostic Code 5272, or ankylosis of the ankle in 
plantar flexion at less than 30 degrees.  Diagnostic Code 
5270.  The veteran's limitations have never been so bad as to 
even roughly equate to such debility, especially since 
problems with stiffness and aching do not occur except with 
prolonged use, either standing or running.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board recognizes that the veteran's appeal was from an 
original rating following his separation from military 
service.  Therefore, the principles enunciated in Fenderson, 
supra, apply.  However, upon review of the record since the 
effective date of the award of service connection for right 
ankle sprain, the Board finds that a rating higher than 10  
percent was not warranted at any point.  Consequently, for 
the reasons set out above, a 10 percent rating is warranted, 
but no more.


ORDER

A 10 percent rating for right ankle sprain is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



REMAND

The veteran contends that his low back and neck disabilities 
had their onset in 1995.  He claims that he originally 
injured his neck in a motor vehicle accident, and that he 
suffers from neck stiffness and muscle tightness throughout 
his back with spasms.

Service medical records show that the veteran had a myriad of 
neck and low back complaints.  Beginning in May 1994, he was 
seen for complaints of back pain.  In January 1995, he 
complained of a sore neck.  In May 1995, he reported that his 
neck symptoms had continued, and that he had developed low 
back pain.  The assessment was back spasm.  In June 1995, he 
reported that his low back spasms had improved, but that he 
still had neck stiffness.  The assessment was that he had 
muscle spasms that were improving.  In September 1995, he 
complained of neck pain after a motor vehicle accident.  In 
February 1996, he reported hurting his back playing 
basketball.  The assessment was low back pain secondary to 
injury.  In March 1997, the assessment was lumbar strain.  In 
April 1997, the assessment was muscle spasm.  It was noted on 
his separation examination in July 1997 that he had recurrent 
upper low back and neck pain, from 1995 to the present, 
secondary to being involved in a motor vehicle accident.  It 
was also noted that he had had low back pain, from 1996 to 
the present, secondary to spasms.  

Similar low back and neck complaints were made at a 
March 1998 VA examination.  His complaints were identified as 
occasional low back spasms with low back pain, back 
stiffness, and neck pain.  The diagnoses included the 
following phrases:  "muscle spasm paralumbar, intermittent, 
normal examination back" and "myalgia, cervical, recurrent, 
no abnormality this examination."  The examiner noted that 
the veteran was unusually sensitive toward muscle pains 
and/or symptoms.

Although the low back and neck diagnoses provided at the 1998 
VA examination clearly suggest that the veteran experiences 
certain low back and neck pathologies, it is curious that the 
examiner also indicated that there were no neck or low back 
abnormalities on examination.  Such equivocation regarding 
the presence of current disability is difficult to interpret.  
The Board consequently finds that additional development of 
the evidentiary record would be helpful to clarify whether 
the veteran has any current disability that is attributable 
to military service or to recurring symptoms since service.  

As for the knee claims, the Board finds that, given the 
veteran's argument that he experiences pain and stiffness in 
both knees, and because the RO has indicated that symptoms 
other than subluxation and instability have been treated as 
part of the service-connected right knee disability, further 
evidentiary development is required.  When evaluating joints 
on the basis of limited motion, VA has a duty to determine 
whether the joint in question exhibits weakened movement, 
excess fatigability, incoordination, or other functional 
loss, and whether pain limits functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  See DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 
4.45 (1998).  The Court has indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  DeLuca, supra.  

The Board finds that the March 1998 VA examination is 
inadequate for rating purposes because the examiner did not 
provide all of the data needed to evaluate the veteran's knee 
disorders under the guidelines of DeLuca.   Although the 
right knee has been rated only under Diagnostic Code 5257, 
the RO has specifically indicated in the statement of the 
case that symptoms other than subluxation or instability have 
been considered in rating the veteran's right knee 
disability.  This determination by the RO requires another 
examination to comply with the mandates of DeLuca.  See 
Johnson v. Brown, 9 Vet. App 7, 11 (1996).  Moreover, with 
respect to tendinitis of the left knee, the examiner failed 
to include left knee range of motion findings.  Therefore, a 
remand is required for a new examination.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of treatment for his neck, low 
back, or knee problems since November 
1997.  The RO should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1998).

2.  The RO should then schedule the 
veteran for a VA orthopedic examination.  
The claims folder, along with all 
additional evidence obtained pursuant to 
the request above, should be made 
available to the examiner for review.  
The rationale for the examiner's opinions 
should be explained in detail.  

With respect to the service connection 
claims, all pathology of the neck or low 
back should be described in detail.  The 
veteran's history and current complaints, 
should be considered.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
neck or low back disorder is related to 
any problem the veteran experienced in 
service, or to recurring problems since 
service.  (The examiner should review the 
service medical records including the 
veteran's numerous neck and low back 
complaints beginning in May 1994.)  

With respect to the evaluations of 
service-connected tendinitis of the left 
knee and the right knee disorder, the 
examiner should make all findings 
necessary to determine the current 
severity of each knee debility.  See 
DeLuca, supra.  Any indicated studies 
should be accomplished.  With respect to 
the right knee, the examiner should also 
describe any recurrent subluxation or 
lateral instability in terms of 
"slight," "moderate," or "severe" 
disability.  With respect to both knees, 
the examiner should record the range of 
motion observed on clinical evaluation.  
Any pain with motion should be noted.  
The examiner should indicate whether 
either knee exhibits weakened movement, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc.,  and should equate these problems 
to additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  If these determinations 
cannot be made, the examiner should so 
indicate.  If the veteran is examined at 
a point of maximum debility, this should 
be noted.  The examiner should also 
specify the extent, if any, to which 
pain, evidenced by the physical behavior 
of the veteran, results in functional 
loss and whether there is adequate 
pathology to support the level of each of 
the veteran's subjective complaints.  

3.  In re-adjudicating the rating claims, 
the RO should consider whether "staged" 
ratings are appropriate.  Fenderson, 
supra.  If any benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.  If the veteran 
does not appear for the examination, 
without good cause, the SSOC should 
include a reference to the provisions of 
38 C.F.R. § 3.655 (1998).  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

